DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 28, 2020 and the Information Disclosure Statement (IDS) filed May 20, 2021.

Claims 1-20 are pending in the application.  Claims 1 and 20 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on May 20, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by U.S. Published Patent Application 20190164944 A1 to Chae et al. (referred to hereafter as “Chae”).

Regarding claim 1, Chae teaches a light emitting device for a display, comprising: a first LED stack {2230} configured to generate light having a first peak wavelength; a second LED stack {2330} disposed under the first LED stack, and configured to generate light having a second peak wavelength; a third LED stack {2430} disposed under the second LED stack, and configured to generate light having a third peak wavelength {paragraph [0543]}; and a floating reflection layer {paragraph [0543]} disposed over the first LED stack, and configured to reflect light having the first peak wavelength, wherein the first peak wavelength is longer than the second and third peak wavelengths {paragraph [0499]}. Regarding claim 2 (that depends from claim 1), Chae teaches the first, second, and third LED stacks are configured to emit red light, green light, and blue light, respectively Regarding claim 3 (that depends from claim 1), Chae teaches the floating reflection layer includes Au, Al, Ag, Pt, or an alloy thereof {“Au” (paragraph [0510]}. Regarding claim 4 (that depends from claim 1), Chae teaches the floating reflection layer includes a distributed Bragg reflector {paragraph [0543]}.Regarding claim 5 (that depends from claim 1), Chae teaches a first intermediate insulation layer {2610; Chae teaches the Bragg reflector can be in the insulation layer and thus the layer 2610 would be above and below the Bragg reflector} interposed between the first LED stack and the floating reflection layer. Regarding claim 6 (that depends from claim 5), Chae teaches a second intermediate insulation layer {2610; Chae teaches the Bragg reflector can be in the insulation layer and thus the layer 2610 would be above and below the Bragg reflector} covering the floating reflection layer. Regarding claim 7 (that depends from claim 6), Chae teaches upper connectors {2710, 2730, 2750; Figure 55} disposed on the second intermediate insulation layer, wherein each of the upper connectors is electrically connected to at least one of the first, second, and third LED stacks. Regarding claim 15 (that depends from claim 1), Chae paragraph [0029] a first transparent electrode interposed between the first LED stack {2230} and the second LED stack {2330}, and in ohmic contact with a lower surface of the first LED stack; a second transparent electrode interposed between the first LED stack and the second LED stack, and in ohmic contact with an upper surface of the second LED stack; and a third transparent electrode interposed between the second LED stack {2330} and the third LED stack {2240}, and in ohmic contact with an upper surface of the third LED stack. Regarding claim 16 (that depends from claim 1), Chae teaches each of the first LED stack {paragraph [0608} and the second LED stack {paragraph [0647]} has a roughened surface by texturing. Regarding claim 18 (that depends from claim 1), the Chae first, second, and third LED stack {2230, 2330, and 2340} do not include a growth substrate. Regarding claim 19 (that depends from claim 1), the Chae first, second, and third LED stacks could be independently driven; and light generated from the first LED stack is configured to be emitted to the outside by passing through the second LED stack and the third LED stack; and light generated from the second LED stack is configured to be emitted to the outside by passing through the third LED stack. Regarding claim 20, Chae teaches a display apparatus, comprising: a circuit board {“printed circuit board” (paragraph [0532])}; and a plurality of light emitting devices arranged on the circuit board, each of the light emitting devices comprising: a first LED stack {2230} configured to generate light having a first peak wavelength; a second LED stack {2330} disposed under the first LED stack, and configured to generate light having a second peak wavelength; a third LED stack {2430} disposed under the second LED stack, and configured to generate light having a third peak wavelength {paragraph 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Chae.

Regarding claim 14 (that depends from claim 7), Chae teaches that bump pads {paragraph [0249]} can be disposed on the upper connectors for connection to an external circuit.  It thus would have been obvious to have bump pads that include first, second, and third bump pads and a common bump pad; the common bump pad is commonly electrically connected to the first, second, and third LED stacks; and the first, second, and third bump pads are electrically connected to the first, second, and third LED stacks, respectively so that the LEDs could be connected to an external circuit or circuits. Regarding claim 17 (that depends from claim 16), although Chae does not appear to explicitly state that the upper and lower surfaces of the third LED stack have a flat surface without texturing. Chae teaches that they could be roughened but “the inventive concepts are not limited thereto” (paragraph [0410]).  It thus would have been obvious to try a different concept than texturing, namely not texturing as there only two possible surface textures to try (texturing and not texturing). 
Allowable Subject Matter

Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 8 (and claims 9-13 that depend from claim 8), the art of record, including Chae, does not show the device as defined by claim 7 and further including all of a first bonding layer interposed between the second LED stack and the third LED stack; a second bonding layer interposed between the first LED stack and the second LED stack; a lower insulation layer interposed between the second bonding layer and the second LED stack; first lower buried layers passing through the lower insulation layer and the second LED stack to be electrically connected to a first conductivity type semiconductor layer and a second conductivity type semiconductor layer of the third LED stack, respectively; and first upper buried layers passing through the first LED stack and the second bonding layer to be electrically connected to the first lower buried layers, wherein the upper connectors cover the first upper buried layers and are electrically connected to the first upper buried layers, respectively. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826